Exhibit 10.19.1

AMENDMENT TO THE

PEPCO HOLDINGS, INC.

AMENDED AND RESTATED ANNUAL

EXECUTIVE INCENTIVE COMPENSATION PLAN

This Amendment (this “Amendment”) to the Pepco Holdings, Inc. Amended and
Restated Annual Executive Incentive Compensation Plan (the “Plan”) is made by
PEPCO HOLDINGS, INC., a Delaware corporation (the “Company”), effective as of
the closing of the merger with Exelon Corporation (the “Amendment Effective
Date”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Plan.

WHEREAS, the Plan was originally established by the Company and approved by the
stockholders of the Company effective as of May 18, 2012; and

WHEREAS, Section 21 of the Plan provides that the Board may amend the Plan at
any time, subject to certain exceptions; and

WHEREAS, the Company has entered into an Amended and Restated Agreement and Plan
of Merger, dated July 18, 2014 (the “Merger Agreement”), by and among the
Company, Exelon Corporation, a Pennsylvania corporation (“Exelon”), and Purple
Acquisition Corp., a Delaware corporation and an indirect, wholly owned
subsidiary of Exelon (“Merger Sub”), providing for the merger of Merger Sub with
and into the Company, (the “Merger”), with the Company surviving the Merger as a
wholly owned subsidiary of Exelon, which was approved by the stockholders of the
Company at a special meeting held on September 23, 2014; and

WHEREAS, Section 6.9(d) of the Merger Agreement sets forth provisions regarding
the settlement of award opportunities under the Plan that are outstanding as of
the effective time of the Merger (collectively, the “Outstanding Award
Opportunities”); and

WHEREAS, the Compensation/Human Resources Committee of the Board has
recommended, and the Board has determined, that it is in the best interests of
the Company to amend the Plan to give effect to the provisions of Section 6.9(d)
of the Merger Agreement.

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 21 of the Plan, the
provisions of the Plan and each Outstanding Award Opportunity are hereby deemed
amended to the extent required to permit each such Outstanding Award Opportunity
to be determined and paid in accordance with the terms set forth in
Section 6.9(d) of the Merger Agreement; and be it

FURTHER RESOLVED, that effective as of the Amendment Effective Date, each
reference in the Plan to “this Plan”, “hereunder”, “hereof” or words of like
import referring to the Plan, shall mean and be a reference to the Plan, as
amended by this Second Amendment.



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Amendment to be signed this 26th
day of February, 2015.

 

ATTEST: Pepco Holdings, Inc. By:

/s/ JANE K. STORERO

By:

/s/ JOSEPH M. RIGBY

Jane K. Storero Joseph M. Rigby Secretary

Chairman of the Board, President

and Chief Executive Officer

 

-2-